Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 13, 16, 18, 21, 24, 26, 29, 32 and 36 have been amended. Claims 13-36 have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 13, 21 and 29 have been considered but are moot because the new grounds of rejection.

Claim Interpretation
4.	For claims 13, 15, 19, 21, 23, 27, 29, 31 and 35, the phrases “at least one of” and “or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 21 and 29 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a 2.4 GHz short range communication protocol and, accordingly, the identification/description is indefinite.
To overcome the 112(b) rejection, examiner recommends either:
1) amending the claims to use a generic descriptor instead of the trademark “Bluetooth”; or


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
8.	Claims 13, 16, 19-21, 24, 27-29, 32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (U.S. Patent Application Publication 2016/0321633; hereafter “Chandrasekaran”), and further in view of Maibach et al. (U.S. Patent 10,182,328; hereafter “Maibach”), and further in view of Kawahara et al. (U.S. Patent Application Publication 2016/0278012; hereafter “Kawahara”).
	For claims 13, 21 and 29, Chandrasekaran teaches a method, system and non-transitory computer-readable storage device comprising:
	a kiosk device (note paragraphs [0067] and [0131], merchant point of sale device which may be a kiosk location) comprising one or more processing devices (note 
	capturing, using one or more sensors of the kiosk device, first information about a user attempting to access the kiosk device (note paragraphs [0137] and [0173], blocks 240 and 1110, merchant camera captures images of the user);
	changing one or more parameters of a magnetic field generated by the kiosk device to encode identification information of the kiosk device into a magnetic signal that is detected by the mobile device (note paragraphs [0096] and [0133], blocks 340 and 730, merchant device transmits beacon identifier code using NFC; NFC transmission is performed by changing a magnetic field);
	receiving from one or more servers, second information identifying a user of a mobile device that detects the changes in the one or more parameters of the magnetic field (note paragraphs [0141]-[0142], blocks 830-840, merchant system receives, from account management server, user facial template of the user device that detected the beacon identifier code);
	verifying, based on the first information and the second information, that the user attempting to access the kiosk device is the user of the mobile device (note paragraphs [0183]-[0184], blocks 1150-1160, merchant system compares facial template received 
	responsive to verifying that the user attempting to access the kiosk device is the user of the mobile device, granting the user access to the kiosk device (note paragraph [0189], block 1180, processing of the transaction proceeds).

	Chandrasekaran differs from the claimed invention in that they fail to teach:	in response to receiving a signal indicating that the user is within a threshold distance from the kiosk device, changing, by the kiosk device, one or more parameters of a magnetic field generated by the kiosk device to encode identification information of the kiosk device, wherein the signal is generated by a proximity sensor comprising at least one of a floor-embedded pressure sensor, a capacitive sensor, an infrared sensor, an ultrasonic sensor, an image-based sensor, or a time of flight sensor;

	Maibach teaches:
	in response to receiving a signal indicating that the user is within a threshold distance from the kiosk device, changing, by the kiosk device, one or more parameters of a magnetic field generated by the kiosk device to encode identification information of the kiosk device (note column 13, lines 20-33 and column 21, lines 35-47 and 54-58 – in response to proximity sensor, NFC antenna is tuned, i.e. changing magnetic field parameters; note column 11, lines 5-9 and column 21, lines 59-66 – in response to 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verifying the user at a point of sale merchant device of Chandrasekaran and the point of sale proximity sensor of Maibach. One of ordinary skill would have been motivated to combine Chandrasekaran and Maibach because it would save power for the kiosk to only transmit an NFC signal when a device is in proximity (note column 8, lines 60-67, column 13, lines 45-49 and column 21, lines 59-64 of Maibach); it would also improve performance of the NFC antenna to tune it based on device proximity (note column 1, lines 45-51 and column 2, lines 51-61 of Maibach).

	The combination of Chandrasekaran and Maibach differs from the claimed invention in that they fail to teach:
	communicating, by a Bluetooth beacon of the kiosk device, with a mobile device associated with the user to awaken the mobile device;
	a magnetic signal that is detected by the awakened mobile device

	Kawahara teaches:
	communicating, by a Bluetooth beacon of the kiosk device, with a mobile device associated with the user to awaken the mobile device (note paragraphs [0019], [0022]-[0023] and [0052], beacon device transmits Bluetooth beacon; when communication device received beacon information it activates, i.e. awakens, NFC receiver);
	a magnetic signal that is detected by the awakened mobile device (note paragraphs [0029] and [0052], active NFC receiver receives NFC signal from beacon device)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Chandrasekaran and Maibach and the Bluetooth beacon awakening the user device of Kawahara. One of ordinary skill would have been motivated to combine Chandrasekaran, Maibach and Kawahara because it would reduce power consumption of the user device to only have the NFC receiver activate the user device is in proximity of the kiosk (note paragraph [0029] of Kawahara).

the magnetic signal comprising binary data encoded using a modulation technique, the binary data comprising the identification information of the kiosk device (note paragraphs [0096] and [0133] of Chandrasekaran, blocks 340 and 730, merchant device transmits beacon identifier code using NFC; NFC transmission comprises binary data encoded using a modulation technique). 

	For claims 19, 27 and 35, the combination of Chandrasekaran, Maibach and Kawahara teaches claims 13, 21 and 29, wherein the one or more sensors of the kiosk device comprises one or more image sensors or biometric sensors, and wherein capturing the first information about the user comprises capturing an image or other biometric information of the user (note paragraphs [0137] and [0173] of Chandrasekaran, blocks 240 and 1110, merchant camera captures images of the user).

	For claims 20, 28 and 36, the combination of Chandrasekaran, Maibach and Kawahara teaches claims 13, 21 and 29, wherein receiving the second information from the one or more servers comprises receiving an image of the user (note paragraphs [0141]-[0142] of Chandrasekaran, blocks 830-840, merchant system receives, from account management server, user facial template) captured during an enrollment process (note paragraphs [0102], [0107], [0110] and [0112] of Chandrasekaran, user facial template created during account registration).


9.	Claims 14-15, 22-23 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chandrasekaran, Maibach and Kawahara as applied to claims 13, 21 and 29 above, and further in view of Lee et al. (U.S. Patent Application Publication 2018/0097275; hereafter “Lee”).
	For claims 14, 22 and 30, the combination of Chandrasekaran, Maibach and Kawahara differs from the claimed invention in that they fail to teach:
	wherein changing the one or more parameters of the magnetic field comprises changing, by an electric circuit electrically coupled to a conductor disposed around a magnetic core of the kiosk device, one or more parameters of a current flowing through the conductor.

	Lee teaches:
	wherein changing the one or more parameters of the magnetic field comprises changing, by an electric circuit electrically coupled to a conductor disposed around a magnetic core of the kiosk device (note paragraph [0092], loop antenna includes core; paragraph [0103], metal plate may operate as a core for solenoid coil), one or more parameters of a current flowing through the conductor (note paragraph [0065], different directions of voltages and current flowing to the coil antenna determines data transmitted through antenna).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Chandrasekaran, Maibach and Kawahara and the magnetic field transmission using a coil antenna of Lee. It would have been obvious because a simple substitution of one known element (coil antenna of Lee) for another (antenna of Chandrasekaran) would yield the predictable results of a near field communication between the merchant point of sale device and the user device to transmit an identifier code.

	For claims 15, 23 and 31, the combination of Chandrasekaran, Maibach, Kawahara and Lee teaches claims 13, 21 and 29, wherein changing the one or more parameters of the magnetic field comprises changing at least one of a strength of the magnetic field and a direction of the magnetic field (note paragraph [0065] of Lee, different directions of voltages and current flowing to the coil antenna determines the magnetic field and data transmitted through antenna). 


10.	Claims 17-18, 25-26 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chandrasekaran, Maibach and Kawahara as applied to claims 16, 24 and 32 above, and further in view of Thoen (U.S. Patent 10,050,677).
For claims 17, 25 and 33, the combination of Chandrasekaran, Maibach and Kawahara differs from the claimed invention in that they fail to teach:
	wherein the binary data is temporally encoded using indicators of transmitted signal bursts, the signal bursts generated using a signal compression method.

	Thoen teaches:
	wherein the binary data is temporally encoded using indicators of transmitted signal bursts (note column 6, lines 37-60, channel sounding signal indicators including chirp sequence), the signal bursts generated using a signal compression method (note column 4, lines 42-49, FSK modulation of a series of bits is a signal compression method).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Chandrasekaran, Maibach and Kawahara and the tuning of a coil antenna of Thoen. It would have been obvious because a simple substitution of one known element (tuning a coil antenna of Thoen) for another (antenna of Chandrasekaran) would yield the predictable results of a near field communication between the merchant point of sale device and the user device to transmit an identifier code.

the magnetic signal comprises generating a near-field magnetic induction (NFMI) signal (note column 3, lines 3-11 of Thoen, NFMI).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	deKozan et al. (U.S. Patent Application Publication 2016/0260075) teaches a kiosk transmitting a Bluetooth beacon that may cause the mobile application on a user device to “wake up” (note paragraph [0029]).

	Morales (U.S. Patent Application Publication 2018/0121912) teaches a BLE beacon signal used to “awaken” the corresponding application on the consumer smartphone device (note paragraph [0010]).

	Laracey et al. (U.S. Patent Application Publication 2018/0005220) teaches a merchant device broadcasting a BLE beacon; an application executing on the user device receives the beacon and may wake the communicating device (note paragraph [0024]).

	Worrall et al. (U.S. Patent Application Publication 2016/0142856) teaches beacons that wake the device OS (note paragraph [0050]).


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438